Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims1-7 are pending and have been examined.
Priority
This application, Serial No. 16/609,115 (PGPub: US2021/0101144) was filed 10/28/2019.  This application is a 371 of PCT/KR2018/004936 filed 04/27/2018. This application claims priority to foreign application Republic of Korea 10-2017-0055480 filed 04/28/2017. 
Information Disclosure Statements
The Information Disclosure Statement filed 10/28/2019 has been considered by the Examiner.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 are indefinite because they recite “T tip” and it is unclear what exactly this component is comprised of. For example, is T tip a specific type of tip being used or is the tip in the shape of a T? Without any structural definition, it is unclear what exactly a T tip is referring to.
Claim 4 is indefinite because it recites “a heating member 17” and claim 1 has already claimed a heating member 17. The claim should either be amended to recite “the” heating member that has already been claimed or further specify that this is an additional heating. 
Claims 4-5 are indefinite because they recite “T tip 9” and no additional T tip has been claimed besides T tip 7 so it is unclear if a new T tip is being introduced in these claims or if the claims intended to reference previously claimed T tip 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuunanen (EP 1130397, Pub Date: 09/05/2011).
Regarding claim 1, Tuunanen teaches throughout the publication a cartridge system  of an immunoassay apparatus comprising: a cartridge  in which a tube for T tip, a reaction tube, a tube for washing, and a tube for signal measurement  are integrally coupled or individually configured (see Figure 2 and paragraphs 0001 and 0005; wells paragraph 0032); a T tip (tip 3) and a magnetic rod (rod 11) used for performing reaction and washing processes while moving large magnetic particles, capture materials, signal materials, and analyte materials with magnetic force by entering successively a plurality of tubes (paragraphs 0023-0026 and 0029-0032); a cartridge holder in which the cartridge is seated (see Figure 3, cassette 14); a heating member that generates heat by being disposed at a region in which the reaction tube is seated in the cartridge holder (paragraph 0038); and an image analyzer  capable of performing multiple inspections by recognizing each of the analyte materials depending on shapes by analyzing the magnetic particles of various shapes as images (paragraphs 0033-0035 and 0038).
Regarding claim 2, Tuunanen teaches the system wherein the T tip includes a pipe body that is disposed in a lower portion and magnetic particles attached to an outer surface, and an induction pipe of an inverted triangle is disposed in an upper portion of the pipe body, wherein the magnetic rod can move up and down through the induction pipe and the pipe body (see Figures 2, tip 3 and rod 11 interacting with magnetic particles 8; paragraphs 0023-0032).
Regarding claim 3, Tuunanen teaches the system wherein a magnetic plate is disposed on an upper edge of the induction pipe of the T tip to be able to attach to a pick-up machine (paragraphs 0023-0024).
Regarding claim 4, Tuunanen teaches the system wherein the cartridge holder includes a first mounting stage in which the tube for T tip is seated, a heating member in which the reaction tube is seated and heated, a second mounting stage in which the tube for washing is seated, and a third mounting stage in which the tube for signal measurement is seated (see Figures 2-4, paragraphs 0037-0040, each well is contained on a separate stage contained within the cassette and plates).
Regarding claim 6, Tuunanen teaches an immunoassay system as described above and an immunoassay method comprising: a first step S100 of injecting a certain amount of a sample into a reaction tube of a cartridge, inserting a T tip into a tube for T tip, and then seating the cartridge in a cartridge holder; a second step S110 of proceeding reaction by heating the reaction tube to generate predetermined temperature by applying power to a heating member; a third step S120 of inserting the T tip into the reaction tube by a pick-up machine, and attaching magnetic particles m on an outer surface of the T tip due to magnetic force of a magnet rod, after proceeding the reaction; a fourth step S130 of performing washing by up and down reciprocating movement after moving to a washing tube in a state where the magnetic particles are attached to outside of the T tip; a fifth step S140 of discharging the magnetic particles to a tube for signal measurement by raising the magnetic rod from the T tip after moving the T tip to the tube for signal measurement; and a sixth step S150 of capturing and separating only specific analyte materials per the magnetic particles of one shape or various shapes by analyzing the discharged large magnetic particles as images by an image analyzer (see paragraphs 0023-0044).
Regarding claim 7, Tuunanen teaches the method wherein in the fourth step S130, a washing process, proceeds, of separating foreign materials other than the magnetic particles m attached on the outer surface of the T tip, by elevating the T tip by the pick-up machine in a state where the lower portion of the T tip is immersed in cleaning liquid of a cleaning tube (paragraph 0009-0011 and 0032).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tuunanen (EP 1130397, Pub Date: 09/05/2011). 
Regarding claim 5, while Tuunanen teaches that the remover is made so wide that a gap of a suitable narrowness is formed between the vessel and the remover (paragraph 0015). Although Tuunanen does not specifically teach wherein a distance t1 between the reaction tube and the tube for T tip and a distance t2 between the reaction tube and the washing tube are maintained longer than a thickness d of the heating member, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 5 are for any particular purpose or solve any stated problem, and the prior art teaches that component distances are chosen to allow for effective agitation.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the magnetic immunoassay cartridge art.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA M GIERE/Primary Examiner, Art Unit 1641